Name: Regulation (EEC) No 1625/75 of the Council of 26 June 1975 on the safeguard measures provided for in the Agreement between the European Economic Community and the State of Israel
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  agricultural policy;  competition;  trade policy
 Date Published: nan

 Avis juridique important|31975R1625Regulation (EEC) No 1625/75 of the Council of 26 June 1975 on the safeguard measures provided for in the Agreement between the European Economic Community and the State of Israel Official Journal L 165 , 28/06/1975 P. 0001 - 0002 Finnish special edition: Chapter 11 Volume 2 P. 0208 Greek special edition: Chapter 11 Volume 7 P. 0213 Swedish special edition: Chapter 11 Volume 2 P. 0208 Spanish special edition: Chapter 11 Volume 6 P. 0003 Portuguese special edition Chapter 11 Volume 6 P. 0003 REGULATION (EEC) No 1625/75 OF THE COUNCIL of 26 June 1975 on the safeguard measures provided for in the Agreement between the European Economic Community and the State of Israel THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Whereas an Agreement (4) between the European Economic Community and the State of Israel, hereinafter referred to as "the Agreement" was signed on 11 May 1975; Whereas for the purpose of implementing the safeguard clauses and precautionary measures provided for in Articles 12 to 16 and 25 of the Agreement, detailed rules should be established for the application of Community Regulations, in particular Council Regulation (EEC) No 1439/74 (3) of 4 June 1974 on common rules for imports, and Council Regulation (EEC) No 459/68 (4) of 5 April 1968 on protection against dumping or the granting of bounties or subsidies by countries which are not members of the European Economic Community, as last amended by Regulation (EEC) No 2011/73 (5), HAS ADOPTED THIS REGULATION: Article 1 In the case of practices that may justify the application by the Community of measures provided for in Article 12 of the Agreement and practices that may cause safeguard measures to be applied to the Community on the basis of Article 16 of the Agreement, the Commission shall decide, without prejudice to Article 2 of this Regulation and after examining the case on its own initiative or at the request of a Member State, whether the practices are compatible with the Agreement. Where necessary, appropriate measures may, under the conditions laid down in Articles 12 and 16 of the Agreement, be adopted by the Council in accordance with the procedure and detailed rules laid down by Regulation (EEC) No 1439/74, and in particular Article 13 (2) and (3) thereof, without prejudice to the provisions of Article 2 of this Regulation. Article 2 In the case of dumping or public aids that may justify application by the Community of the measures provided for in Articles 12 and 14 of the Agreement, the introduction of anti-dumping or countervailing duties shall be decided upon in accordance with the procedure and detailed rules laid down by Regulation (EEC) No 459/68. Article 3 In the case of practices that may justify application by the Community of the measures provided for in Articles 13, 15 and 25 of the Agreement, appropriate safeguard measures may, under the conditions defined by these Articles, be adopted by the Council in accordance with the procedure and detailed rules laid down by Regulation (EEC) No 1439/74, and in particular Article 13 (2) and (3) thereof. In case of urgency and under the conditions laid down in Articles 13 and 15 of the Agreement: - the Commission may adopt the appropriate safeguard measures in accordance with the procedure and detailed rules laid down in Regulation (EEC) No 1439/74, and in particular Article 12 (2) and (3) thereof; (1)Opinion delivered on 20.6.1975. (2)OJ No L 136, 28.5.1975, p. 3. (3)OJ No L 159, 15.6.1974, p. 1. (4)OJ No L 93, 17.4.1968, p. 1. (5)OJ No L 206, 27.7.1973, p. 3. - any Member State may provisionally take safeguard measures laid down in Article 14 (1) of the above Regulation pursuant to paragraphs 2 to 4 of the said Article. Article 4 1. This Regulation shall not preclude application of Regulations establishing a common organization of agricultural markets or of Community or national administrative provisions derived therefrom or of the special Regulations adopted under Article 235 of the Treaty for processed agricultural products ; it shall be implemented as a complement to those instruments. 2. However, the second indent of Article 3 (2) shall not apply to products covered by such Regulations. Article 5 The Commission shall notify the Joint Committee as provided for in Article 16 of the Agreement. Article 6 This Regulation shall enter into force on 1 July 1975. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 1975. For the Council The President P. BARRY